FILED
                            NOT FOR PUBLICATION                             AUG 31 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-10422

               Plaintiff - Appellee,             D.C. No. 2:14-cr-00016-KJM

 v.
                                                 MEMORANDUM*
CASHMEN RAY ROBINSON, a.k.a.
Cash Robinson,

               Defendant - Appellant.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Kimberly J. Mueller, District Judge, Presiding

                            Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

      Cashmen Ray Robinson appeals from the district court’s judgment and

challenges the 27-month sentence imposed following his guilty-plea conviction for

escape, in violation of 18 U.S.C. § 751(a). We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291, and we affirm.

      Robinson contends that the district court erred by failing to depart under

various Guidelines sections. He also argues that the district court should have

varied downward in light of the circumstances surrounding his escape and eventual

self-surrender. Our review of a district court’s decision not to depart or vary from

the advisory Guidelines range is limited to determining whether the court imposed

a substantively reasonable sentence. See United States v. Ellis, 641 F.3d 411, 421-

22 (9th Cir. 2011). The district court did not abuse its discretion in imposing

Robinson’s sentence. See Gall v. United States, 552 U.S. 38, 51 (2007). The

sentence at the bottom of the advisory Guidelines range is substantively reasonable

in light of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the

circumstances, including Robinson’s criminal history and the fact that his self-

surrender occurred over one year after his escape. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                           2                                      14-10422